Citation Nr: 0100698	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  98-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury. 

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound in the right knee, with retained 
metallic foreign bodies, currently rated as 10 percent 
disabling. 

4.  Entitlement to special monthly compensation benefits by 
reason of being in need of regular aid and attendance of 
another person or due to being housebound.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law



WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  The 
veteran failed to report to a hearing at the RO before the 
Board Member signing this document scheduled in November 
2000.  There was no good cause given for the failure to 
report, and there has been no motion for rescheduling of the 
hearing.


REMAND

During the pendency of this appeal, there has been a 
significant change in the law, outlined below, during the 
pendency of this appeal.  These changes are beneficial to the 
interests of the veteran, and particularly in light of 
contentions raised by the veteran and his attorney, the Board 
concludes that a remand is necessary to afford the veteran 
initial application of these provisions by the RO, as it 
would be potentially prejudicial to the veteran if the Board 
were to issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or, 
as in the instant case, those, filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of this change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  In particular, as 
the veteran has essentially testified that his service-
connected right knee disability has increased in severity 
since his most recent VA orthopedic examination (conducted in 
November 1997), and has attributed disability in the back and 
left knee to an altered gait pattern caused by the service 
connected right knee disability, the Board concludes that a 
VA examination is "necessary to make a decision" on the 
veteran's claims.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103A(d)).  

The resolution of the adjudication of the service connection 
and increased rating claims on appeal could potentially 
affect the outcome of the claim for entitlement to special 
monthly compensation benefits by reason of being in need of 
regular aid and attendance of another person or due to being 
housebound.  Thus, consideration of this issue at this time 
by the Board would not be appropriate, and the RO will be 
directed to adjudicate this issue upon remand.  

Accordingly, this case is REMANDED for the following: 

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  

This development should specifically 
include the following:

a) The veteran should be afforded a VA 
examination that includes an assessment 
of the severity of the service-connected 
right knee disorder and an opinion as to 
whether there is an etiologic 
relationship between this disorder and a 
left knee or back disability, to include 
as a result of an altered gait pattern.  
Pursuant to 38 C.F.R. §§ 4.40, 4.45; and 
the holding in DeLuca v. Brown 8 Vet. 
App. 202 (1995), if any limited motion is 
demonstrated due to the service connected 
right knee disability, an opinion as to 
any increased functional loss due to 
painful use, weakness, excess 
fatigability, and/or incoordination as a 
result of such disability should be 
rendered.  Also, consistent with Allen v. 
Brown, 7 Vet. App. 439, 448 (1995), the 
examiner should state whether there is 
any portion of a left knee or low back 
disability that is the result of 
aggravation by an altered gait pattern 
caused by the service-connected right 
knee disability.

b) The RO should schedule the veteran for 
a VA "Examination for Housebound Status 
or Permanent Need for Regular Aid and 
Attendance."  The examiner(s) are asked 
to describe all the veteran's health 
problems due to service connected 
disorders, both mental and physical, and 
their impact on his ability to perform 
the functions of daily living.  The 
claims file should be made available to 
the examiner(s) prior to the 
examinations.  All indicated tests and 
studies should be done, and all 
subjective complaints and objective 
findings should be reported in detail.

In particular, the examiner(s) are 
requested to evaluate whether, due solely 
to service connected disabilities, the 
veteran is unable to keep himself clean 
and presentable, is unable to perform 
normal activities of daily living without 
assistance, and is unable to protect 
himself from the hazards and dangers 
incident to his daily environment.  
Specifically, the examiner(s) are 
requested to determine whether the 
veteran essentially requires the services 
of another on a daily basis, and if so, 
the specific rationale for such a 
determination, including which specific 
conditions are responsible and the extent 
to which each is responsible.  In 
addition, the examiner(s) are requested 
to determine whether the veteran is 
confined to his dwelling as a result of 
service-connected disorders, and whether 
this confinement will continue during his 
lifetime.  Finally, the examiner(s) 
should state whether the veteran's 
service-connected disabilities are 
subject to improvement through 
appropriate treatment.

The examiner(s) should complete the 
examination report, responding to all 
questions therein, including whether the 
veteran is able to feed, dress himself, 
attend to the wants of nature, ambulate 
outside the home without assistance, 
protect himself from dangers in his 
environment, etc., and specify what 
disabilities are implicated in his 
inability to perform such self-care 
tasks.  

Following the development above, the RO is to readjudicate 
the claims on appeal.  If any claim on appeal remains denied, 
the veteran and his attorney should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



 



